Order, entered on July 1, 1964, denying defendants’ motion to dismiss the first cause of action as insufficient under the Statute of Frauds or for a stay of such action pending arbitration, unanimously modified on the law to stay said cause of action and remit it to -arbitration, and, as so modified, affirmed, without costs -or disbursements to either party. In his first cause of action plaintiff does not seek to enforce the alleged oral agreement, which of course the Statute of Frauds might bar, hut he seeks to have redress against defendants’ alleged fraud, and to he restored to his position prior to the alleged oral agreement and fraud. For such relief, the complaint is sufficient. However, in the original written agreement between the plaintiff and the individual defendant, dated June 21, 1963, concerning this venture, it was agreed that any disputes arising between them “relating to this agreement * *" *548shall be settled by arbitration ”. The first cause of action relates to such agreement, and the issues therein must therefore be arbitrated. Concur — Breitel, J. P., Rabin, McNally, Steuer and Witmer, JJ.